Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/688,710, the amendment filed on 5/19/2022 is herein acknowledged. Claims 1-25, 29, 36 and 43 have been canceled and claims 26-28, 30-35, 37-42, 44-45 have been amended and claim 46 has been added. Claims 26-28, 30-35, 37-42 and 44-46 are pending.
ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 4/19/2022 and 5/19/2022 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.
REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 26-28, 30-35, 37-42 and 44-46 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,514,859 (Corresponding to Application No. 15/589,373).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent disclose/obviate the subject matter of the claims in the instant application.
	Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
U.S. Patent No. 10,514,859 (Corresponding to Application No. 15/589,373)
26. A method, comprising: generating, by a device, a point in time copy of one or more regions of a time locked data set, in response to receiving one or more Input/Output (I/O) operations directed to the time locked data set; and performing the one or more I/O operations on the point in time copy of the one or more regions of the time locked data set.



27.  The method of claim 26, wherein the time locked data set is locked for a period of time.  


28.  The method of claim 26, wherein the one or more regions comprise those regions of the time locked data set to which the I/O operations are directed.  





  



30.  The method of claim 26, the method further comprising: preventing the I/O operations from being performed on the time locked data set.  

31.  The method of claim 26, wherein the one or more regions include one or more volumes or parts of volumes in which the time locked dataset is stored. volumes or parts of volumes in which the data set is stored. Page 3 of 7Prelim. Amdt. dated November 19, 2019Serial No. Unknown Docket No. P201700422US02 Firm No. 0018.0724C1  

32.  The method of claim 26, wherein on expiry of a time lock on the time locked data set, additional I/O operations are directed to the time locked data set and not directed to the point in time copy.  
Firm No. 0018.0724C1
1. (Original) A method, comprising: generating, by a computational device, a point in time copy of one or more regions of a time locked data set, in response to receiving one or more Input/Output (I/O) operations directed to the time locked data set; and performing the one or more I/O operations on the point in time copy of the one or more regions of the time locked data set, in response to generating the point in time copy of the one or more regions of the time locked data set.  
(see claim 4 below)















2. (Original) The method of claim 1, wherein the one or more regions comprise an entirety of the time locked data set.  

3. (Original) The method of claim 1, wherein the one or more regions comprise those regions of the time locked data set to which the I/O operations are directed.  

4. (Original) The method of claim 1, wherein the generating of the point in time copy of the one or more regions of the time locked data set is performed subsequent to the one or more I/O operations exceeding a predetermined threshold number.  

5. (Original) The method of claim 1, the method further comprising: preventing the I/O operations to be performed on the time locked data set.  


6. (Original) The method of claim 1, wherein the one or more regions include one or more volumes or parts of volumes in which the time locked data set is stored.  

7. (Original) The method of claim 1, wherein on expiry of a time lock on the time locked data set, additional I/O operations are directed to the time locked data set and not directed to the Page 2 of 7Amdt. dated October 15, 2018Serial No. 15/589,373 Reply to Office action of July 16, 2018Docket No. P201700422US01 Firm No. 0018.0724 point in time copy.


The above rationale applies to claims 33-35, 37-42 and 44-46.

Claims 26-28, 30, 32-35, 37, 40-42 and 44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,489,080 (corresponding to Application No. 15/589,341).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent disclose/obviate the subject matter of the claims in the instant application.
	Claims of the instant application are compared to claims of the patent in the following table:
Instant Application
US Patent No. 10,489,080 (corresponding to Application No. 15/589,341)
26. A method, comprising: generating, by a device, a point in time copy of one or more regions of a time locked data set, in response to receiving one or more Input/Output (I/O) operations directed to the time locked data set; and performing the one or more I/O operations on the point in time copy of the one or more regions of the time locked data set.


27.  The method of claim 26, wherein the time locked data set is locked for a period of time.  


28.  The method of claim 26, wherein the one or more regions comprise those regions of the time locked data set to which the I/O operations are directed.  

30.  The method of claim 26, the method further comprising: preventing the I/O operations from being performed on the time locked data set.  

Firm No. 0018.0724C1
  1. A method, comprising: receiving, by a computational device, a command to activate a time lock for a data set; and in response to receiving the command to activate the time lock for the data set, generating a point in time copy of the data set to allow write operations of the data set to be performed even if the time lock is activated on the point in time copy, wherein on expiry of the time lock the point in time copy is deleted, but the data set is maintained. 
7. A system, comprising: a memory; and a processor coupled to the memory, wherein the processor performs operations, the operations comprising: receiving a command to activate a time lock for a data set; and in response to receiving the command to activate the time lock for the data set, generating a point in time copy of the data set to allow write operations of the data set to be performed even if the time lock is activated on the point in time copy, wherein on expiry of the time lock both the data set and the point in time copy are maintained.
8. The system of claim 7, the operations further comprising: in response to stopping a write operation for a first time as a result of the time lock, generating the point in time copy.


The rationale above applies to claims 32-35, 37, 40-42 and 44.

Claims 26, 30, 32-33, 37, 39-40 and 44 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 26-28 of U.S. patent No. 11,347,426 (corresponding to Application No. 16/683,151).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the patent disclose/obviate the subject matter of the claims in the instant application.
Claims of the instant application are compared to claims of the co-pending application in the following table:
Instant Application
U.S. patent No. 11,347,426 (corresponding to Application No. 16/683,151)
26. A method, comprising: generating, by a device, a point in time copy of one or more regions of a time locked data set, in response to receiving one or more Input/Output (I/O) operations directed to the time locked data set; and performing the one or more I/O operations on the point in time copy of the one or more regions of the time locked data set.

27.  The method of claim 26, wherein the time locked data set is locked for a period of time.  

28.  The method of claim 26, wherein the one or more regions comprise those regions of the time locked data set to which the I/O operations are directed.  

30.  The method of claim 26, the method further comprising: preventing the I/O operations from being performed on the time locked data set.  

31.  The method of claim 26, wherein the one or more regions include one or more volumes or parts of volumes in which the time locked dataset is stored. volumes or parts of volumes in which the data set is stored. Page 3 of 7Prelim. Amdt. dated November 19, 2019Serial No. Unknown Docket No. P201700422US02 Firm No. 0018.0724C1  

32.  The method of claim 26, wherein on expiry of a time lock on the time locked data set, additional I/O operations are directed to the time locked data set and not directed to the point in time copy.  
Firm No. 0018.0724C1Firm No. 0018.0724C1
1. A method, comprising: setting an alarm at a time at which a time lock is to start for a data set; in response to an occurrence of the alarm subsequent to the setting of the alarm, generating a point in time copy of the data set to allow write operations to be performed on the point in time copy of the data set but not on the data set, wherein the time lock for the data set starts on the occurrence of the alarm, and wherein no write operations can be performed on the data set while the data set is time locked; and in response to the alarm not occurring subsequent to the setting of the alarm, determining once again whether the alarm occurs, and until the alarm occurs allowing write operations to be performed on the data set.
2. The method of claim 1, the method further comprising: in response to stopping a write operation for a first time as a result of the time lock, generating the point in time copy.
3. The method of claim 1, wherein on expiry of the time lock the point in time copy is deleted, but the data set is maintained.


The rationale above applies to claims 33, 37, 39-40 and 44.


ACKNOWLEDMENT OF ISSUES RAISED BY THE APPLICANT
Applicant’s amendments overcome the 35 USC 112 rejections in the office action mailed on 2/18/2022. As a result, the 35 USC 112 rejections have been withdrawn.
Applicant’s arguments filed on 5/19/2022 regarding the double patenting rejections in the office action mailed on 2/18/2022 have been fully considered but are not deemed persuasive. The double patenting rejections are deemed applicable as pointed out above.
	Applicant’s arguments filed on 5/19/2022 with respect to the 35 USC 103 prior art rejections in the office action mailed on 2/18/2022 have been fully considered and are deemed persuasive. As a result, the 35 USC 103 rejections have been withdrawn.


CLOSING COMMENTS
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 26-28, 30-35, 37-42 and 44-46 have received an action on the merits and are subject to a final rejection.
a(2) CLAIMS NO LONGER UNDER CONSIDERATION
	Claims 1-25, 29, 36 and 43 have been canceled.

    b.  DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232, and email address is yaima.rigol@uspto.gov .  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Sanjiv Shah, can be reached at the following telephone number: Area Code (571) 272-4098. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



June 15, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135